--------------------------------------------------------------------------------

Exhibit 10.11


Mr. Roger Wendelken
20 May Lane
Los Altos, CA 94022




May 26, 2009




Dear Roger,


On behalf of SMSC (the “Company), I am pleased to offer you the position of Vice
President of Worldwide Sales.  This Corporate Officer position reports directly
to Christine King, CEO.  This offer is subject to background check verifications
by a third party provider.


In return for your contributions you will receive and be eligible for the
following:


Annualized Base Salary
You will be paid at the bi-weekly rate of $10,576.92, which is equivalent to
$275,000.00 on an annual basis.


New Hire Inducement Stock Appreciation Rights
The Company shall grant to you 75,000 stock appreciation rights (“SARS”) on the
first date of your employment valued based on the closing price per share of
SMSC common stock on the NASDAQ on that date. 25% of each such SAR grant will
vest on each of the first four anniversaries of the grant date of such SAR
provided you continue to remain employed by the Company on each of the
applicable vesting dates.  Notwithstanding anything herein to the contrary, from
time to time, the Board or the Compensation Committee, in its sole discretion
may modify the grant to include a partial or total substitution of alternative
equity based instruments or to increase or decrease the number of SARs or
alternative equity based instruments


Long-term Incentive Plan Award
The Company shall grant to you an SMSC stock option grant of 28,000 SMSC shares
on an annual basis which will be awarded quarterly on the same schedule as SAR
or stock option grants are made to the Directors of the Company pursuant to the
terms and conditions of the plan from which such grants are made.  The first
such grant of 7,000 options will be granted in July 2010.  25% of each such
grant will vest on each of the first four anniversaries of the grant date
provided you continue to remain employed by the Company on each of the
applicable vesting dates.  Notwithstanding anything herein to the contrary, from
time to time, the Board or the Compensation Committee, in its sole discretion
may modify the grant to include a partial or total substitution of alternative
equity based instruments awarded and vesting schedule.  You will be required to
execute the appropriate form of stock option agreement to receive these
options.  A new long-term incentive plan will be recommended for approval at our
July 2009 Stockholders Meeting.


Annual Incentive Plan
Your position will be targeted at 58% of your base salary.  This will be
weighted 33% on the Sales Incentive Plan (SIP) and 25% on the Management
Incentive Plan (MIP).  Assuming you start work June 22, 2009, your participation
will commence with our fiscal year 2010 second quarter, and be subject to the
terms and conditions of the respective incentive plans approved by the
Compensation Committee.


Sign-On Bonus & Repayment Agreement
SMSC will pay you a lump sum sign-on bonus of $25,000, within your first month
of employment, (less applicable taxes).


It is SMSC’s policy that employees agree to reimburse the Company for such
sign-on bonuses should the employee decide to leave the Company on a voluntary
basis within the first one (1) year of employment. If you resign within a year
of your employment you agree to immediately pay to the Company on a pro-rata
basis, based on the number of days left in the year after your resignation date,
the amount of the bonus you received.

 
 

--------------------------------------------------------------------------------

 

Roger Wendelken
May 26, 2009
Page 2 of 4


Incentive Savings & Retirement Plan
You will be eligible to participate on the first of the month following the
completion of three months of employment.  At that time, you can contribute up
to 100% of salary (highly compensated employees - 12%) per pay period up to a
maximum annual contribution as defined by law.  Employees who are considered
highly compensated will be informed at the time of eligibility.  SMSC
contributes 66 2/3% for each $1.00 you contribute up to 6% of your eligible
compensation.  The employer matching contribution will be invested in SMSC
Company Stock.  This program is a “before-tax” program, also known as a “401(k)”
Plan, which allows employees to save before-tax dollars on a favorable basis.


Group Insurance Benefits
SMSC provides a full range of health and welfare “flex” benefits.  There is a
contributory fee for some of the insurance coverages; however, the major costs
of these coverages are assumed by the Company.  Elected group benefits commence
on your first day of employment.  A Summary of Benefits is enclosed.


Executive Disability
You will be eligible for Company paid Individual Executive Disability Income
Insurance (up to 1/3rd of salary), subject to physical exam and obtaining
underwriting.  This is in addition to the LTD plan provided under the “flex”
benefits program.


Paid Vacation
Vacation is accrued monthly to provide for an accrual rate of twenty (20) days
per year or four (4) weeks per year.


Paid Holidays
Eleven (11) paid holidays per year based on the Company’s current holiday
schedule.


Educational Assistance
The Company will pay tuition for job-related degree or advanced degree courses
in accordance with the provisions of the Company’s Tuition Reimbursement
Program.


Executive Severance Benefit (the “Executive Benefit”)
You will be eligible for the Executive Severance Benefit under the SMSC
Severance Plan (the “Plan”), a copy of which is enclosed with amendments, but
with a benefit equal to one year’s salary upon the occurrence of required
“Relocation” as defined in Section 9(a) of the Plan or “Other Events” as defined
in Section 9(c) of the Plan. Except for the amount of the severance benefit,
your severance benefits, including without limitation the timing and manner of
any payments, will be governed by the terms and conditions of the Plan.  In the
event of a Change in Control as defined in the Severance Plan, notwithstanding
any provisions of the Severance Plan to the contrary, you shall become 100%
vested in all of your outstanding stock options and stock appreciation rights
awards.


Section 409A Compliance
(i)     The intent of the parties hereto is that payments and benefits under
this offer letter comply with Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations promulgated thereunder (the “Code”) (except to
the extent exempt as short-term deferrals or otherwise) and, accordingly, to the
maximum extent permitted, this offer letter shall be interpreted to be in
compliance therewith.
 
(ii)    It is intended that each installment, if any, of the payments and
benefits, if any, provided to you under this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409 of the Code.
 
(iii)   All reimbursements and in-kind benefits provided under this offer letter
(including, the provision of relocation benefits pursuant hereto) shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code.  All expenses or other reimbursements paid pursuant hereto
that are taxable income to you shall in no event be paid later than the end of
the calendar year next following the calendar year in which you incur such
expense or pay such related tax.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
 

 
 

--------------------------------------------------------------------------------

 

Roger Wendelken
May 26, 2009
Page 3 of 4


Miscellaneous Provisions
Your eligibility to participate in the various compensation and benefits plans
offered by the Company, including without limitation the MIP Plan, is subject to
your compliance with the terms and conditions of each plan.  The Company retains
sole and absolute discretion to modify, amend or terminate any such compensation
and benefit plans at any time.


This offer letter shall be governed by and construed in accordance with the laws
of the State of New York, without reference to its principles of conflicts of
law.  This offer letter, the documents referenced herein, and any other
documents you execute upon commencing employment shall constitute the entire
agreement among the parties hereto with respect to your employment hereunder,
and supersedes and is in full substitution for any and all prior understandings
or agreements with respect to your employment.  This offer letter may be amended
only by an instrument in writing signed by the parties hereto, and any provision
hereof may be waived only by an instrument in writing signed by the party or
parties against whom or which enforcement of such waiver is sought.  The failure
of any party hereto at any time to require the performance by any other party
hereto of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by any party
hereto of a breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this offer letter.  Any provision of this offer
letter (or portion thereof) which is deemed invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this offer letter
invalid, illegal, or unenforceable in any other jurisdiction.


Any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation hereof or any agreements relating hereto or
contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration
provided that neither party hereto shall be required to submit to arbitration
claims for injunctive relief.  The arbitration shall be conducted in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”), except as amplified or otherwise varied hereby.  The
Company and you jointly shall appoint one individual to act as arbitrator within
thirty (30) days of initiation of the arbitration.  If the parties shall fail to
appoint such arbitrator as provided above, such arbitrator shall be appointed by
the President of the New York Bar Association and shall be a person who
maintains her principal place of business in the New York metropolitan area and
shall be an attorney, accountant or other professional licensed to practice by
the State of New York who has substantial experience in employment and executive
compensation matters.  All fees and expenses of such arbitrator shall be shared
equally by the Company and you.  The situs of the arbitration shall be New York
City.  Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding.  The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal.  The arbitration award shall be paid within
thirty (30) days after the award has been made.  Judgment upon the award may be
entered in any federal or state court having jurisdiction over the parties and
shall be final and binding.  Each party shall be required to keep all
proceedings related to any such arbitration and the final award and judgment
strictly confidential; provided that either party may disclose such award as
necessary to enter the award in a court of competent jurisdiction or to enforce
the award, and to the extent required by law, court order, regulation or similar
order.

 
 

--------------------------------------------------------------------------------

 

Roger Wendelken
May 26, 2009
Page 4 of 4


The Immigration Reform and Control Act of 1986 require that employers must
verify the identity and work authorization of all new employees.  You are
therefore requested to complete Section 1 of the attached Form I-9 “Employment
Eligibility Verification” and bring this to us together with one of the original
documents listed in


Section 2 under List A to establish identity and employment eligibility or one
from List B to establish identity and one from List C to establish employment
eligibility on your first day of employment.


Also enclosed is a copy of the Company’s standard form Employee Agreement and
Indemnity Agreement for your review and execution.  Please return signed copies
along with this offer letter.


You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by June 5, 2009.  In anticipation of you
accepting this offer, we would like to agree to a start date as soon as
possible.  This offer of employment is not a contract or commitment of
employment for any period of time; you remain an “at will” employee should you
accept this offer.  Please complete sign and date in the section below, keep one
copy of the letter for your records and return one copy to me along with the
signed Employee Agreement in the enclosed stamped, self-addressed envelope.


We are enthusiastic about your joining us, and believe that our ambitious
business plans and goals will provide every opportunity for you to achieve your
personal and professional objectives.  In the meantime, if you have any
questions, please do not hesitate to contact me at 631-435-6360 (office) or at
jim.mulski@smsc.com (email).


As discussed, we are looking forward to you joining our team on June 22, 2009.



 
Sincerely,
      /s/ Jim Mulski  
Jim Mulski
 
SMSC Vice President
 
Human Resources



Accepted and agreed.
Signature:
  /s/ Roger Wendelken          
Date:
  5/29/09          
Starting Date:
  6/22/09  



Enclosures:
Summary of Benefits
Management Incentive Plan (MIP) document
Sales Incentive Plan (SIP) agreement
401K Plan
Severance Plan
Employee Agreement
Form I-9 page 2
 
 

--------------------------------------------------------------------------------